DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 1/6/2021. Claims 1, 2-3, 5-6, 8-11, 13-16, 18-22 are pending for examination. Claims 1, 11 and 20 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. ((U.S. 20060220836 hereinafter Wei)).
As Claim 20, Wei teaches a computing system comprising: 
one or more processors (Wei (¶0022 line 4, fig. 1 item 116), a host); and 
one or more computer-readable media having stored computer-executable instructions that are executable by the one or more processors to configure the computer system to surface contextually relevant event data based on binding event data to an operating procedure (Wei (¶0022 line 4, fig. 1 item 116), a host), by performing at least the following: 
receive one or more event data streams (Wei (¶0022 line 6-8, ¶0023, fig. 1 item 104, 106, 108, 110, 112 and 114), plurality data streams (monitoring cameras) are display on map for detecting events. Cameras are sensors.); 
determine the context of an event based on one or more event data streams obtained by one or more sensors (Wei (¶0024 line 1-4, fig. 2, ¶0027 line 1-9, fig. 3), a context of an event is detected (invader situation or fire accident).); 
based on the determined context, generate an event canvas (Wei (¶0031 line 4-7, fig. 4 item 402, 404, 406, 408, ¶0027 line 1-9), event canvas (picture 400) is divided into tiles associated with the event data streams.); 
populate the event canvas with at least a first tile configured to display event data based on at least one of one or more received event data streams (Wei (¶0031 line), 4-7, fig. 4 item 402, 404, 406, 408), event canvas (picture 400) is divided into tiles associated with the event data stream. The map (a first tile) shows where the data streams are arranged. Live image region 404 displays data stream); 
populate the event canvas with at least a second tile that comprises a plurality of procedures (Wei (¶0031 line 7-20, fig. 4), plurality of procedures associated with event (dial 418, email 420, dial message 422) are presented for user selecting.); 
bind the first tile to at least one procedure of the plurality of procedures of the second tile (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 402-406) is bound to a procedure tile 408); 
present the event canvas on at least one user computer system including the second tile that comprises the plurality of procedures (Wei (¶0031 line), 4-7, fig. 4 item 402, 404, 406, 408), event canvas (picture 400) is divided into tiles associated with the event data stream.); 
while presenting the event canvas on the at least one user computer system, automatically determine an updated context of the event based on an updated event data from the one or more event data streams obtained from the one or more sensors (Wei (¶0026 line 1-6, ¶0027 line 3-8), when a specific event occurs from data streams, system send update information immediately).	
automatically determining an updated plurality of procedures based on the updated context of the event based on the updated event data from the one or more event data streams (Wei (¶0027 line 3-8, fig. 3, fig. 4), specific procedure (308,310) is displayed based on the updated context of the event); and
within the event canvas presented on the at least one user computer system, automatically modify the plurality of procedures presented within the second tile to correspond to the update plurality of procedure (Wei (¶0026 line 1-6, ¶0027 line 3-8, ¶0031 line 4-7), when a specific event occurs from data streams, system send update information immediately. Updated information is displayed as tile in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 20060220836 hereinafter Wei) in view of Waskito (U.S. 20170097625 hereinafter Waskito).
	As Claim 1, Wei teaches a computer system comprising: 
one or more processors (Wei (¶0022 line 4, fig. 1 item 116), a host); and 
one or more computer-readable media having stored computer-executable instructions that are executable by the one or more processors to configure the computer system (Wei (¶0022 line 4, fig. 1 item 116), a host) to dynamically modify a procedure sequence based on a bound tile within an event canvas by performing at least the following:
receive one or more event data streams obtain by one or more sensors  (Wei (¶0022 line 6-8, ¶0023, fig. 1 item 104, 106, 108, 110, 112 and 114), plurality data streams (monitoring cameras) are display on map for detecting events. One or more sensors are cameras.); 
determine a context of an event (Wei (¶0024 line 1-4, fig. 2, ¶0027 line 1-9, fig. 3), a context of an event is detected (invader situation or fire accident).); 
based on the determined context, generate an event canvas having a plurality of tiles associated with the one or more event data streams (Wei (¶0031 line 4-7, fig. 4 item 402, 404, 406, 408, ¶0027 line 1-9), event canvas (picture 400) is divided into tiles associated with the event data streams.) and by at least: 
populate the event canvas with at least a procedure tile that comprises a first sequence of procedures contextually associated with the event (Wei (¶0031 line 7-20, fig. 4), plurality of procedures associated with event (dial 418, email 420, dial message 422) are presented for user selecting.); 
and binding a content tile to one or more procedures of the first sequence of procedures in the procedure tile (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 402-406) is bound to a procedure tile 408), the content tile is configured to display event data associated with the one or more event data streams obtained by one or more sensors (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 404) displays a live event from camera);
cause the event canvas to be presented on at least one user computer system (Wei (¶0031 line 4-7), fig. 4 item 402, 404, 406, 408), event canvas (picture 400) is divided into tiles associated with the event data stream.), wherein the content tile and the procedure tile are displayed separated from one another within the event canvas (Wei (¶0031 line 4-7, fig. 4 item 402, 404, 406, 408), content tile (404) is displayed in a separated area than the procedure tile (408)), and wherein the content tile displays the event data associated with the one or more event data streams obtained by the one or more sensors (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 404) displays a live event from camera);
and that displays the event data associated with the one or more event data streams obtained by the one or more sensors (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 404) displays a live event from camera);
and that displays the event data associated with the one or more event data streams obtained by the one or more sensors (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 404) displays a live event from camera);
Wei may not explicitly disclose while Waskito teaches:
detect input directed at the event canvas directed to the content tile that is bound to the one or more procedures and that is displayed separated from the one or more procedure within the event canvas (Waskito (¶0091 line 5-11, fig. 14 item 69, 65A), a content tile (menu 69) includes an option to add another procedure (task addition button 64A)); and 
in response to at least the input directed to the content tile that is bound to the one or more procedures and that is displayed separate from the one or more procedures within the event canvas, and based upon the binding, cause the plurality of the procedure tile to be modified within the event canvas by adding a new procedure to the first sequence of procedures displayed within the procedure tile that is displayed separate from the content tile within the even canvas (Waskito (¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list); and
cause the procedure tile of the event canvas to be present on at least one computer system with the new procedure (Waskito ( ¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei instead be the procedure tile and content tile of Waskito would be to allow user to add/edit procedures in order to “effectively prevent degradation of operation quality and the occurrence of [mistakes]” (Waskito (¶0007).

As Claim 2, besides Claim 1, Wei in view of Waskito teaches wherein the context of the event is based on the one or more event data streams (Wei (¶0022 line 6-8, fig. 1 item 104, 106, 108, 110, 112 and 114), plurality data streams (monitoring locations) are display on map for detecting events.).

	As Claim 5, besides Claim 1, Wei in view of Waskito teaches further comprising: 
receive additional input at the event canvas directed to the content tile, wherein based upon the additional input, a status of the one or more procedures bound to the content tile is modified (Waskito ( ¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add . 

	As Claim 10, besides Claim 1, Wei in view of Waskito teaches wherein the at least one procedure is modified based on detecting a change to one of the plurality of event data streams (Wei (¶0022 line 8-12, ¶0031 line 4-7, fig. 4 item 402, 404, 406, 408, ¶0027 line 1-9), event canvas (picture 400) is divided into tiles associated with the event data streams. The procedure is displayed when the event occurs.).

As Claim 21, besides Claim 1, Wei in view of Waskito teaches wherein causing the plurality of procedures of the procedure tile to be modified includes reordering the one or more original procedures of the plurality of procedures (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure. Sequence of current procedures are changed).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Waskito in further view of Monroe et al. (U.S. 20030202101 hereinafter Monroe).
As Claim 3, besides Claim 1, Wei in view of Waskito may not explicitly disclose plurality of data streams as tiles while Monroe teaches wherein the plurality of tiles each present a different event data stream of the one or more event data streams (Monroe (¶0098, fig. 2 item 25), plurality of tiles represents multiple data streams.).
	Monroe is analogous art to the claimed invention because both are from the field of graphical user interface.
.

Claim 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Waskito in further view of Schultz et al. (U.S. 2008/0102903 hereinafter Schultz).
As Claim 6, besides Claim 1, Wei in view of Waskito may not explicitly disclose multiple users receiving the procedures while Schultz teaches:
wherein the event canvas is caused to be presented on at least two user computer systems such that the content tile and the procedure tile are presented on the two user computer systems (Schultz (¶0053, fig. 4), each user receive a role/task assignments (content) and option to accept/decline role assignment (procedure tile).).
Schultz is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Wei in view of Waskito instead be the user interface taught by Schultz, with a reasonable expectation of success. The motivation for replacing the camera streams of Wei in view of Waskito with the camera streams of Schultz would be to preserve energy resources on a communication device (Schultz (¶0006)).

As Claim 8, besides Claim 5, Wei in view of Waskito may not explicitly disclose multiple users receiving the procedures while Schultz teaches further comprising: 
the event canvas being caused to be presented on at least two user computer systems such that the content tile and the procedure tile are presented on the two user computer systems (Schultz (¶0053, fig. 4), each user receive a role assignment (content) and option to accept/decline role assignment (procedure tile).); 
and the additional input being detected to have originated at the first computer system, wherein based upon detecting the additional input at the first computer system the status of the one or more procedure bound to the content tile is updated at both computer systems (Schultz (¶0053, fig. 4), user can proposes different device/user to accept the role. The proposal is updated on both devices.). 
Schultz is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Wei in view of Waskito instead be the user interface taught by Schultz, with a reasonable expectation of success. The motivation for replacing the camera streams of Wei in view of Waskito with the camera streams of Schultz would be to preserve energy resources on a communication device (Schultz (¶0006)).

As Claim 9, besides Claim 8, Wei in view of Waskito in further view of Schultz teaches wherein the procedure tile presented at the first computer system differs from the procedure tile presented at the second computer system, the difference including one or more of a different content listing, different visualization setting, different priority filters, or different procedure assignments (Schultz (¶0053, fig. 4), each user receive a role assignment (content) and option to accept/decline role assignment (procedure tile). Different device is assigned different roles/task.).

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 20060220836 hereinafter Wei) in view of Cockburn et al. (U.S. 20170322710 hereinafter Cockburn).
As Claim 11, Wei teaches a method, operating at a computer system comprising one or more processors, for dynamically modifying a procedure sequence based on a bound tile within an event canvas, the method comprising: 
determine a context of an event based on one or more received data streams (Wei (¶0024 line 1-4, fig. 2, ¶0027 line 1-9, fig. 3), a context of an event is detected (invader situation or fire accident). Wei (¶0022 line 6-8, ¶0023, fig. 1 item 104, 106, 108, 110, 112 and 114), plurality data streams (monitoring cameras) are display on map for detecting events. One or more sensors are cameras); 
generate an event canvas based on the event context of the one or more received data streams for the event by at least (Wei (¶0031 line 4-7, fig. 4 item 402, 404, 406, 408, ¶0027 line 1-9), event canvas (picture 400) is divided into tiles associated with the event data streams);
populate the event canvas with at least a procedure tile that comprises a first sequence of procedures for responding to the event, the first sequence of procedures being generated based at least in part on the context of the event (Wei (¶0031 line 7-20, fig. 4 item 408), plurality of procedures associated with event (dial 418, email 420, dial message 422) are presented for user selecting.); 
and binding a content tile to one or more procedures of the first sequence of procedures in the procedure tile (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 402-406) is bounden to a procedure tile 408), the content tile is configured to display event data associated with the one or more event data streams obtained by one or more sensors (Wei (¶0031 line 4-14, fig. 4 item 402, 404, 406, 408), content tile (items 404) displays a live event from camera);
cause the event canvas to be presented on at least one user computer system (Wei (¶0031 line 4-7), fig. 4 item 402, 404, 406, 408), event canvas (picture 400) is divided into tiles associated with the event data stream.), wherein the content tile and the procedure tile are displayed separated from one another within the event canvas (Wei (¶0031 line 4-7, fig. 4 item 402, 404, 406, 408), content tile (404) is displayed in a separated area than the procedure tile (408));
Wei may not explicitly disclose while Cockburn teaches:
detect user input at the at least one computer system for carrying out one or more procedures of the first sequence of procedures for responding to the event, the user input being directed at the event canvas and directed to the content tile that is bound to the at least one procedure and that is displayed separated from the at least one procedure within the event canvas (Cockburn (¶0043 line 4-16, fig. 2C), user select one or more incident from an incident tab. The indident’s workflow is display in workflow area.); and 
automatically determining a changed event context for the event based on the user input directed at the content tile for carrying out one or more procedures of the first sequence of procedures for responding to the event (Waskito (¶44, fig. 2C), the floor plan (context) is navigated to the location of the incident. Workflow (procedure) is displayed); and
automatically determing an updated first sequence of procedures for responding to the event based on the automatically determined changed event context based on the user input directed at the event canvas for carrying out one or more procedures of the first sequence of procedures for responding to the event; and (Cockburn (¶0043 line 4-16, fig. 2C), user select one or more incident from an incident tab. The incident’s workflow is display in workflow area.).
automatically causing the first sequence of procedures for responding to the event displayed at the at least one user computer system to be modified to correspond to the automatically determined updated first sequence of procedures for responding to the event within the procedure tile that is displayed separate from the content tile within event canvas (Cockburn (¶0043 line 4-16, fig. 2C), user select one or more incident from an incident tab. The incident’s workflow is display in workflow area.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine content tile of Wei instead be the content tile of Cockburn (incident panel). The motivation for combining content tile of Wei with the content tile of Cockburn (incident panel) would be to allow user interface that is easier to navigate particularly during times of crisis when an operator has to respond quickly (Cockburn (¶0009 line 3-5)).

As Claim 18, besides Claim 11, Wei in view of Cockburn teaches wherein modifying the first sequence of procedures comprises marking the procedure bound to the content tile as completed (Wei (¶0030 line 10-12, fig. 3 item 320), event is ignored when user select OFF option. Marking off an event indicates completing the acknowledgement of the event.).


Claim 13-15, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cockburn in further view of Waskito.
As Claim 13, besides Claim 12, Wei in view of Cockburn may not explicitly disclose while Waskito teaches automatically causing the first sequence of procedures for responding to the event to be modified comprises adding a new procedure within the first sequence of procedures between two existing procedures (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure. There are other procedures after the selected procedure in figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito would be to allow user to add/edit procedures in order to “effectively prevent degradation of operation quality and the occurrence of [mistakes]” (Waskito (¶0007).


As Claim 14, besides Claim 12, Wei in view of Cockburn may not explicitly disclose while Waskito teaches automatically causing the first sequence of procedures for responding to the event to be modified comprises adding a new procedure to the first sequence of procedures, the new procedure replacing an original procedure of the first sequence of procedures (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito would be to allow user to add/edit procedures in order to “effectively prevent degradation of operation quality and the occurrence of [mistakes]” (Waskito (¶0007).

As Claim 15, besides Claim 11, Wei in view of Cockburn may not explicitly disclose while Waskito teaches wherein the user input directed to the content tile comprises performing an action within the content tile that corresponds to the at least one procedure of the first sequence of procedures bound to the content tile (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito would be to allow user to add/edit procedures in order to “effectively prevent degradation of operation quality and the occurrence of [mistakes]” (Waskito (¶0007).

As Claim 19, besides Claim 11, Wei in view of Cockburn may not explicitly disclose while Waskito teaches wherein at least two different procedures of the first sequence of procedures is bound to the content tile and wherein causing the first sequence of procedures to be modified comprises modifying the at least two different procedures (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure. Sequence of current procedures are changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito would be to allow user to add/edit procedures in order to “effectively prevent degradation of operation quality and the occurrence of [mistakes]” (Waskito (¶0007).

	As Claim 22, besides Claim 11, Wei in view of Cockburn may not explicitly disclose while Waskito teaches wherein causing the plurality of procedures of the procedure tile to be modified includes reordering the one or more original procedures of the plurality of procedures (Waskito (¶0093, ¶0167 line 6-13, fig. 15, fig. 27), add task option allows user to add another procedure to the list. The procedure could be added before or after the selected procedure. Sequence of current procedures are changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify procedure tile of Wei in view of Cockburn instead be the procedure tile and content tile of Waskito. The motivation for replacing procedure tile of Wei in .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cockburn in further view of Schultz.
As Claim 16, besides Claim 11, Wei in view of Cockburn may not explicitly disclose a role of a user while Schultz teaches wherein the first sequence of procedures is further determined based upon identifying a role associated with a user of the event canvas (Schultz (¶0053, fig. 4), each user receive a role/task assignments (content) and option to accept/decline role assignment (procedure tile).). 
Schultz is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Wei in view of Cockburn instead be the user interface taught by Schultz, with a reasonable expectation of success. The motivation for replacing the camera streams of Wei in view of Waskito with the camera streams of Schultz would be to preserve energy resources on a communication device (Schultz (¶0006)).
Response to Arguments
Rejections under 35 U.S.C §112:
	Applicants’ arguments are persuasive; therefore, 35 U.S.C. §112 rejections on Claims 1-10, 11-19 and 21-22 are respectfully withdrawn.
Rejections under 35 U.S.C. §103:
As Claim 1, Applicants argue that current references of record fails to disclose “event data associated with one or more event data streams obtained by the one or more sensor” (second paragraph of page 12 in the remarks).
	Applicants’ arguments are moot because Wei teaches one or more sensors (cameras) for obtaining data stream. Wei also teaches content tile is separate from the procedure tile.

	As Claim 11, Applicants argue that cited references of record fails to disclose “user input directed at the content tile …” (first paragraph of page 13 in the remarks).
Applicants’ arguments are moot because new reference Cockburn teaches the limitation(s) as claimed.

As Claim 20, Applicants argue that cited references of record fails to disclose “a list of tasks is automatically modified at a user computer system ...” (third paragraph of page 13 in the remarks).
Applicants’ arguments are not persuasive because Wei teaches/suggests the limitation(s).

Other independent/dependent Claims are not allowable for the same reason(s) as Claims 1, 11 and 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142